DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment in Response to Non-Final Office Action under 37 CFR 1.111 (“Response”), filed 22 December 2021, with respect to the rejections of claims 1 and 3-10 under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection under 35 USC 101 has been withdrawn.  Further, Applicant’s arguments in the Response with respect to the rejection under 35 USC 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground of rejection is made in view of United States Patent Application Publication No. 2019/0318417 A1 to Gumaru et al. (“Gumaru”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0232796 A1 to Glaser et al. (“Glaser”) in view of et al. (“Gumaru”).
As per claim 1, the claimed subject matter that is met by Glaser includes:
a checkout system, comprising (Glaser: ¶ 0031 and Fig. 3): 
a mobile point-of-sale (POS) apparatus mounted on a shopping cart including (Glaser: ¶¶ 0055, 0084, 0127 and 0132 and Figs. 13A and 13B): 
a code reader attached to the shopping cart (Glaser: ¶¶ 0048, 0084 and 0086); 
a display attached to the shopping cart (Glaser: ¶ 0127 and Figs. 13A and 13B); 
a wireless communication interface (Glaser: ¶ 0156); and 
a processor configured to control the wireless communication interface to transmit a product code read by the code reader (Glaser: ¶ 0156); and 
a server connectable to the mobile POS apparatus and configured to (Glaser: ¶ 0066): 
determine whether each product code transmitted from the mobile POS apparatus in a transaction is eligible for a through-checkout operation on the mobile POS apparatus (Glaser: ¶¶ 0073, 0097, 0103 and 0122), 
cause the display of the mobile POS apparatus to display a first screen indicating that the through-checkout operation is available upon determining that each product code in the transaction is eligible for through-checkout operations (Glaser: ¶ 0132 and Fig. 13A), and 
cause the display of the mobile POS apparatus to display a third screen indicating that the through-checkout operation is not available if each product code in the transaction is not eligible for through-checkout operations (Glaser: ¶ 0132 and Fig. 13B).

The claimed subject matter that is met by Gumaru includes:
a mobile point-of-sale mounted on the shopping cart having a frame and a product placement region (Gumaru: ¶ 0015 and Fig. 4), 
a code reader attached to the frame and directable to the product placement region such that a product code is read during placement of a product in the product placement region of the shopping cart (Gumaru: ¶¶ 0015, 0043 and 0105 and Fig. 4) and 
a display attached to the frame (Gumaru: ¶¶ 0015, 0043 and 0082 and Fig. 4, 255)
a second screen including a first selectable object to select a through-checkout operation using the mobile POS apparatus and a second selectable object to select a checkout operation (Gumaru: ¶¶ 0078-0081 and Fig. 8)
Glaser teaches a checkout system. Gumaru teaches a comparable checkout system that was improved in the same way as the claimed invention. Gumaru offers the embodiment of a mobile point-of-sale mounted on the shopping cart having a frame and a product placement region, a code reader attached to the frame and directable to the product placement region 
As per claim 5, the claimed subject matter that is met by Glaser and Gumaru includes:
wherein the mobile POS apparatus is a cart-mountable device (Glaser: ¶¶ 0084-0085).
The motivation for combining the teachings of Glaser and Gumaru are discussed in the rejection of claim 1, and are incorporated herein.
6, the claimed subject matter that is met by Glaser and Gumaru includes:
wherein the mobile POS apparatus is mounted on a shopping cart (Glaser: ¶¶ 0084-0085).
The motivation for combining the teachings of Glaser and Gumaru are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 7, the claimed subject matter that is met by Glaser and Gumaru includes:
wherein each product code is associated in a data record with one or more flag values indicating whether the product associated with the product code is eligible for through-checkout operations, and the server determines whether each product code received from the mobile POS apparatus is eligible for through-checkout operations based on the one or more flag values (Glaser: ¶¶ 0073, 0094, 0097 and 0103).
The motivation for combining the teachings of Glaser and Gumaru are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 10, the claimed subject matter that is met by Glaser and Gumaru includes:
wherein the first screen includes a product list of products in the transaction and an icon indicating the through-checkout operation is available, and the second screen includes the product list without the icon (Glaser: ¶ 0132 and Fig. 13A and 13B).
The motivation for combining the teachings of Glaser and Gumaru are discussed in the rejection of claim 1, and are incorporated herein.
Claims 3, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser in view of Gumaru as applied in claim 1, and further in view of United States Patent Application Publication No. 2018/0068374 A1 to Turlay et al. (“Turlay”).
3, Glaser and Gumaru fail to specifically teach wherein the server is further configured to: cause the display of the mobile POS apparatus to display a fourth screen including a code symbol that is readable by a code reader of the fixed POS station, the fourth screen being displayed if the transaction is not eligible for the through-checkout operation or the checkout operation using the fixed POS station is selected. The Examiner provides Turlay to teach and disclose this claimed feature.
The claimed subject matter that is met by Turlay includes:
wherein the server is further configured to: cause the display of the mobile POS apparatus to display a fourth screen including a code symbol that is readable by a code reader of the fixed POS station, the fourth screen being displayed if the transaction is not eligible for the through-checkout operation or the checkout operation using the fixed POS station is selected (Turlay: ¶¶ 0014, 0020, 0022 and 0033-0034).
Glaser and Gumaru teaches a checkout system. Turlay teaches a comparable checkout system that was improved in the same way as the claimed invention. Turlay offers the embodiment of wherein the server is further configured to: cause the display of the mobile POS apparatus to display a fourth screen including a code symbol that is readable by a code reader of the fixed POS station, the fourth screen being displayed if the transaction is not eligible for the through-checkout operation or the checkout operation using the fixed POS station is selected. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific screen as disclosed by Turlay to the checkout systems as taught by Glaser and Gumaru for the predicted result of improved checkout systems. No additional findings are seen to be necessary. 
4, the claimed subject matter that is met by Glaser, Gumaru and Turlay includes:
wherein the server is further configured to: store transaction data including the product codes received from the mobile POS apparatus in association with a transaction ID, and the code symbol on the fourth screen encodes the transaction ID (Turlay: ¶¶ 0014, 0020, 0022 and 0033-0034).
The motivation for combining the teachings of Glaser, Gumaru and Turlay are discussed in the rejection of claim 3, and are incorporated herein.
As per claim 8, the claimed subject matter that is met by Glaser, Gumaru and Turlay includes:
wherein a flag value in the data records indicates whether a product is associated with a promotional event (Turlay: ¶ 0028).
The motivation for combining the teachings of Glaser, Gumaru and Turlay are discussed in the rejection of claim 3, and are incorporated herein.
As per claim 9, the claimed subject matter that is met by Glaser, Gumaru and Turlay includes:
wherein a flag value in the data records indicates whether a product requires a customer age verification (Glaser: ¶ 0073 and Turlay: ¶ 0014).
The motivation for combining the teachings of Glaser, Gumaru and Turlay are discussed in the rejection of claim 3, and are incorporated herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	United States Patent Application Publication No. 2018/0373928 A1 to Glaser et al. (“Glaser2”) teaches and discloses “system and method for linking observed human activity on video to a user account of a preferred embodiment that includes: through a computer vision monitoring system, detecting and tracking a human as a computer vision modeled person within an environment, the computer vision monitoring system being part of a computing platform managing a user interaction experience; through at least one associative mechanism, establishing an association between the computer vision modeled person and at least one associative element and thereby associating the computer vision modeled person and a user-record linked through the associative element; and directing the user interaction experience at least in part based on the combination of the modeled person and at least the user-record” (Glaser2: Abstract and Fig. 14).

    PNG
    media_image1.png
    690
    486
    media_image1.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/A. Hunter Wilder/Primary Examiner, Art Unit 3627